AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to Section 404 of the First Step
Act of 2018, P.L. 115-391                                                                                      Page 1 of 2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                       Eastern          District of         California

                    United States of America
                                                                             )
                               v.                                            )
                                                                             )   Case No:        2:07CR00483-04
                 DARENCE LAMONT JORDAN                                       )
                                                                             )   USM No: 17431-097
Date of Original Judgment:         12/16/2008                                )
Date of Previous Amended Judgment:                                           )   David Porter, Assistant Federal Defender
(Use Date of Last Amended Judgment if Any)                                       Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                 PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018
        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons ☐ the court under Section
404 of the First Step Act of 2018, P.L. 115-391, and the Fair Sentencing Act of 2010, imposing a reduced sentence on the
defendant as if the Fair Sentencing Act had been in effect at the time the defendant's offense(s) was/were committed.



IT IS ORDERED that the motion is:
           ☐ DENIED. ☒ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of      168          months is reduced to              130 months              .
                                               (Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated 12/19/2008 shall remain in effect.



IT IS SO ORDERED.

Order Date:               February 15, 2019
                                                                                                         Judge’s signature


Effective Date:           February 15, 2019                                   TROY L. NUNLEY, UNITED STATES DISTRICT JUDGE
                      (if different from order date)                                                  Printed name and title
